PER CURIAM.
We affirm the convictions and sentences in these consolidated appeals except for two technical corrections in appellant’s probation order. The state concedes that the written order of probation does not reflect that the court orally declared appellant indigent for purposes of counseling, and that the written order requires payment of the cost of supervision, while the oral order waived the requirement that appellant pay the cost of his *1043supervision. We remand for these corree-tjons
GLICKSTEIN, STEVENSON and SHAHOOD, JJ., concur.